Citation Nr: 0940893	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  04-33 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for residuals of a cervical 
spine injury.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1979 to 
November 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.

In May 2006, the Veteran testified before the undersigned 
Veterans Law Judge at a videoconferenced Board hearing.  A 
copy of the transcript is of record.

The claim was remanded in July 2006 for further development.  
In July 2007, the Board denied the Veteran's claim.  The 
Veteran appealed, and in January 2009, the Court of Appeals 
for Veterans Claims (Court) granted a Joint Motion for 
Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds the physicians' opinion from the November 
2006 examination to be inadequate, and the claim must be 
remanded for further development.

At a VA examination in November 2006, two physicians reviewed 
the claims file and examined the Veteran.  The Veteran 
reported that he had a cervical strain beginning around 1980 
or 1981.  He noted that the strain was exacerbated in-service 
because he used to work on tanks.  He also claimed that he 
had slipped and fallen on a tank several times.  After an 
examination and a review of the claims file, the physicians 
opined that the Veteran's cervical disability was less likely 
than not related to service.  The physicians explained that 
their opinions were based on the fact that there were no 
cervical complaints noted in the active military service 
records and the earliest pertinent treatment of record was 15 
years following separation.  The physicians did not, however, 
specifically discuss the Veteran's lay statements that his 
injuries or symptoms began sometime in 1980 to 1981.  The 
Court has held that a VA examination is inadequate where it 
ignores the claimant's statement of in-service incurrence.  
Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
invite him to identify any new treatment 
records concerning his cervical spine 
which have not been previously identified 
and which would link a current cervical 
disorder to service.  Following the 
receipt of the appellant's response, the 
RO should undertake appropriate action.

2.  The RO must provide the Veteran with a 
VA orthopedic examination by a physician 
to determine the etiology of his cervical 
spine disability.  The claims folder, to 
include any newly submitted and/or 
obtained medical records are to be 
provided to the physician for review.  The 
physician should review the claims file, 
elicit a full and complete history from 
the Veteran, to include details about his 
alleged in-service injuries, and conduct a 
physical examination.  All indicated tests 
and studies deemed appropriate by the 
examiner must be accomplished, and all 
clinical findings should be reported in 
detail.  Following the examination, the 
physician must opine whether, based on all 
evidence of record, including lay 
evidence, is it at least as likely as not, 
i.e., is there a 50/50 chance, that the 
Veteran's cervical disability was incurred 
during active duty service?  A complete 
rationale must be provided for an opinion 
offered.  The examiner must discuss the 
appellant's own lay history.  If the 
examiner cannot provide an opinion without 
resorting to speculation, then he or she 
must so state, and explain why speculation 
is required.  The physician should 
specifically comment on the June 2006 
private opinion by the Veteran's 
chiropractor.

3.  The RO is to advise the Veteran that 
it is his responsibility to report for an 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.       38 
C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report for 
an ordered examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for residuals of a cervical 
spine injury.  If the claim is denied, a 
supplemental statement of the case must be 
issued, and the appellant offered an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


